 546DECISIONSOF NATIONAL LABOR RELATIONS BOARDcondition of employment,as authorized in Section 8 (a) (3) of the Act.Wewill not discriminate in regard to the hire or tenure of employment or anyterm or condition of employment against any employee because of membershipin or activity on behalf of any labor organization.CHARMAN SERVICE CORPORATION,Employer.Dated ------------------By ------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof and mustnot be altered,defaced, or covered by any other material.SUNBEAM CORPORATIONand.INTERNATIONAL UNION OF ELECTRICAL,RADIO AND MACHINE WORKERS, CIOSUNBEAM CORPORATIONandUNITEDELECTRICAL,RADIO AND MACHINEWORKERS OF AMERICA.CasesNos. 13-CA-637 and 13-CA-653.June 6, 1952Decision and OrderOn April 27, 1951, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended dismissal ofthese allegations.Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report and briefs.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations, only insofar as they are consistentwith our findings, conclusions, and order hereinafter set forth.1.The Trial Examiner found that the Respondent violated Section8 (a) (1) and (5) of the Act by failing and refusing to bargain withthe UE, which had been certified by the Board as the exclusive collec-tive bargaining representative of its employees in an appropriate unit,and by entering into a "members only" collective bargaining agreementwith the IAM on August 21, 1950. In view of the Board's recent Sup-plemental Decision and Order 1 setting aside our certification of the1Sunbeam.Corporation,98 NLRB 525.99 NLRB No. 89. SUNBEAM CORPORATION547UE and vacating our previous 8 (a) (1) and (5) finding against theRespondent, we shall reverse these findings.There remains for consideration the Trial Examiner's additionalfinding that the Employer rendered illegal support to the IAM inviolation of Section 8 (a) (2) of the Act by making the August 21,1950, "members only" agreement with that labor organization.Asthe complete facts necessary to the consideration of this issue in thelight of our recent determination that the UE certificate was invaliddo not appear in the Intermediate Report, it is necessary to set forthhere a full statement of the facts.'Despite the Board's certification of the UE as the collective bargain-ing representative of the Employer's production and maintenanceemployees on April 20, 1950, the Employer thereafter refused to haveanything to do with the UE, asserting in substance that it was not infact in compliance and was a Communist-dominated organization.During the summer of 1950 three additional labor organizations-theIUE-CIO, the IAM, and the IBEW-sought to organize the produc-tionand maintenance unit to fill the collective bargaining void whichhad existed since the last UE contract expired and the Employerrefused to continue to recognize the UE.The IUE flooded the plantwith authorization cards and leaflets passed out two or three times aweek at the entrance beginning about August 1. Cards of all threeorganizationsand the UE as well were left in washrooms of the plant;management was admittedly aware of the intensive rival organizationdrives being conducted among its employees.Employer's counsel atthe hearing graphically described the competitive situation arisingfrom the efforts of these rivals to organize, as a "pot boilingviolently."On August 14, 1950, during these organizing drives, the Employermade an agreement with the IAM for a relatively small fringe unitof machine tool setup men, assembly setup leadmen, and assemblyfloorladieswho had not been included in the previously certified pro-duction and maintenance unit, granting these employees wage in-creases.3An YAM campaign leaflet then informed the Sunbeamemployees of the successful negotiation of this contract and that in-creases of 12 cents to 34 cents per hour were received by the employeescovered thereunder.The leaflet further urged all employees to signIAM authorization cards, stating : "We offerallemployees in theSunbeam Corporation the same opportunity . . .We can guarantee3As the Trial Examiner properly assumed that the certificate which the Board hasissued to the UE was valid, and this provided a relatively simple basis for disposing ofboth the 8 (a) (5) and the 8 (a) (2) allegations of the complaint, it was unnecessary forhim to detail all the facts which now become uecessar3 to dispose of the 8 (a) (2) issue.'This agreement provided that recognition was contingent upon a card check to beconducted by Police Captain Barnes and establishing majority status in the IAM.Therecord also indicates that the JAM had represented toolroom employees since 1948. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou a general wage increase,and your present bonus system will beundisturbed." (Emphasis -supplied.)Apparently large numbers ofemployees took this "guarantee" seriously.On Friday, August 18,the JAM representative, McDonald, sent a telegram to Mr. Uhler,director of labor relations for the Employer, claiming to represent amajority of the production and maintenance employees.The tele-gram ended-"Will be glad to meet with you at your convenience."Immediately on receipt of the telegram Mr. Uhler telephoned Mr.McDonald and asked him if he could bring his committee and meet inthe office of the Employer's attorney the following working day-Monday, August 21, 1950.Mr. Uhler then arranged for the employeemembers,of the IAM committee to be released from work without lossof pay to attend this meeting.At the meeting on August 21 it appears that the Employer ac-cepted the IAM's bare claim of majority as a basis for negotiatinga contract.In approximately 2 hours' time agreement was reachedon a contract; a memorandum agreement was signed the same day.Although recognition was specified to be for "members only," theagreement provided that the contract should be void unless the IAMproduced authorization cards of 51 percent of the employees within1 week, subject to check and approval by a certified public accountant .4A new journeyman scale was agreed upon under whichsome em-ployees received increases of as much as 37 cents or 40 cents per hour.The smallest increases, received by unskilled employees, were 11 centsper hour.The complete, definitive contract, which was not signeduntil sometime in September, contained the same provisions as hadthe old UE contract except for the new provisions on wages, welfareplan, and holiday pay.Although purporting to be a "members only"contract, with one exception 5 all the benefits were accordedallem-ployees; all were subject to the elaborate and comprehensive separateprovisions on wages, hours and overtime, arbitration, seniority, vaca-tions, group insurance, incentive system, miscellaneous provisions,etc., contained in this 25-page single space contract.In other words,for all practical purposes this was an exclusive bargaining contractdespite its label to the contrary.The contract also provided a union-security clause to be effective when the IAM had been certified asbargaining representative and after a UA election. It further con-9The certifiedpublic accountants subsequently inspected 2,493 cards submitted by theIAMAfterdiscarding over 500 representing"duplications,deceased persons, unsignedforms,forms of ineligible employees,etc.," the accountants determined that there were1,934 %alid cards.Accepting the Employer's records as showing 3,59.1, employees in theunit, the accountants certified that the valid authorizations represented 53.S percent of theemployees.sMi. Uhlir testified that only IAM members would be permitted to utilize the grievanceprocedure with departmental stewards provided thereunder:"Iwill not permit anybodyto speak for anybody but themselves,unless they are members of the IAM, and are repre-sented by a steward who is certified to speak as a steward of the department involved." SUNBEAM CORPORATION549tained a presently effective checkoff provision on the basis of indi-vidual written authorizations.This section likewise required thecompany to post a notice to employees stating that it had made acontract with the TAM "for all its members," that no employee wasrequired to join but that "any employee is free to join the Unionat any time," and explaining the meaning of the checkoff provision.What was happening to the IUE and the IBEW during this period?Mr. Glass, the IUE international representative, testified that duringthe week of August 14 he received a tip that the Employer was makinga deal with the IAM and that he then tried to reach Mr. Uhler. Hefirst called Uhler's office and left his name, but "received no callback."On August 22 Glass went to Uhler's office but was there toldthat Uhler was out and would not be in. The following day Glasscame back and "told my purpose" to the lady at the desk, who dis-appeared for about 5 minutes; when she returned she told Glass thatthe Employer had already signed a contract and there was no use inMr. Uhler seeing him. Glass then called Mike Mann, C. I. O. regional'director in Chicago, for assistance.Mann succeeded in reachingUhler on the telephone and asked him to agree to an election to choosea bargaining agent, to be conducted by an outside party such asCardinal Stritch, stating that McDonald (the IAM representative)would agree to one. Uhler refused, stating that the Employer wouldnot agree to an election for that purpose until the controversy overthe UE certificate was determined in court.The IUE at that timehad authorization cards from 1,200 employees-one-third of thenumber in the unit.The record contains admissions of Uhler which conclusively showthat although the IBEW made a claim of representation it too re-ceived the "brush off" treatment from the Employer.Q. Did the AFL during this period telephone or communicatewith you claiming representation?A. They did.Q. Did they ever offer to submit any evidence with respect totheir claim?A. They did not.Q.What was done with those requests?A. Nothing was done with the request.We just ignored them.[Emphasis supplied.]When specifically asked whether he entered into any negotiationswith the IBEW for a "members only" contract similar to the IAM's,Uhlir testified : "No, sir, because the IBEW lost an election." 6This was the election of December 13, 1949, on which the UE certificate of April 21,1950, was based.Although the UE won the election with 1,488 votes,the IBEW (theonly other union on the ballot in this unit)polled 1,016 votes.There were then 2,875employees eligible to vote.215233-53-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe objective facts above which show the disparate treatmentwhich the Employer accorded the different rival unions, are illumi-nated by the astonishingly frank admissions by Mr. Uhler as to whatthe Employer's policy was.Uhler pointed out that the UE had beencausing trouble on some of the productionlines sincethe refusal torecognizeits certification, and management felt that if it foundthata majorityof the employees wanted a particular union (otherthan the UE) "we decided we had betterrecognizethem so that wecan getproduction going." 7(Emphasis supplied.)Mr. Uhlertestified that the only reason a "members only" clause was put inthe IAM contract despite its cards showing majority representation,was "because of the outstanding controversy before theBoard inwhich a certification [UE] was in question." 8He made it veryplain that the Employer's policy would not permitit to extend mem-bers only" recognition toany otherunion, because it believed thathaving more than one union representing employees in the sameunitwould create a confused situation.When specifically ques-tioned whether he wouldsign a "membersonly" contract with theIUE if it represented 1,200 employees and asked for one, Uhler re-plied that hewould not!He explained the reason for this policyin these words: "You can't have 20 differentunionsfor the sameunit.It would be silly.You would have a chaotic condition in theplant."What is the law with respect to the rights and obligations of anemployer whose employees are simultaneously being organized bytwo or more labor organizations, the condition which confrontedSunbeam in August 1950? The doctrine has long obtained with-out question that the employer must be strictly neutral-he cannotgive any form of support to one of the rival unions; if he does heviolates Section 8 (a) (2) of the Act.As the Court of Appealsfor the Seventh Circuit stated inHarrison Sheet Steel Co. v.N. L. R. B.,194 F. 2d 407, "He must maintain a strictly neutralattitude.Especially is this so where the adherence of the employeesisbeing sought by rival labororganizations."That the makingofa contract with a union is the most potent kind of supportimaginable cannot be doubted.This Board has also long recog-nized that authorization cards are a notoriously unreliable methodof determining majority status of a unionas a basisformakinga contract where competing unions are soliciting cards, because ofT ".and withthe chaoticconditions we had in our plant in the first partof August,itmade it imperativethat we takesome action,and if the employees felt that they wantedto be representedby any particularunion,ifwe found that a,majority of our employeeswanted that union,we decided we had betterrecognize them so that we can get productiongoing."[Emphasis supplied ]8Apparently the Employer had the notion that it wouldbe less vulnerable should theUE certificate ultimately be held valid, if it had madea "membersonly"instead of anexclusive contract with the IAM ,SUNBEAM CORPORATION551the duplications which then occur.Thus as theBoardsaid inMid-west Piping and Supply Company:'.. , it is well known that membership cards obtained dur-ing the heat of rival organizingcampaignslike those of therespondent'splantsdo not necessarily reflect the ultimatechoice of a bargaining representative; indeed, the extent ofdual membership among the employees during periods of in-tense organizing activity is an important unknown factor affect-ing adetermination of majority status, which can best be resolvedby a secret ballotamongthe employees.Accordingly, the doctrine laid down inearlier cases 10 andreiteratedinMidwest Piping and Supply Co.,is that, "A neutral employer,when faced with the conflicting representationclaimsof two rivalunions, would not negotiate a contract with one of them until itsright to be recognized as the collective bargaining representativehad been finally determined under the procedures set up underthe Act."The Board subsequently rationalized the basis for thisdoctrine in these words :Congress has clothed the Board with the exclusive power to in-vestigateand determine bargaining representatives.Conse-quently an employer may not disregard the jurisdiction of theBoard and preclude the holding of an election under Boardauspices, by resolving the conflicting representation claims on thebasis of proof which the employer deems sufficient but which isnot necessarily conclusive.Moreover,the effect of such conductis to accord unwarranted prestige and advantage to one of twocompeting labor organizations and thereby prevent a free choiceby the employees.:':'[Emphasis supplied.]One qualification or proviso exists to this doctrine, however.TheBoard has said that, "The Employer faced with rival demands, maywithout violating theMidwest Pipingdoctrine, grant recognition toeachof the claimants on a members only basis." 12 [Emphasis sup-plied.]But while an employer may lawfully make "members only"contracts witheachcompeting union, where he makes such a contractwith onlyoneof the unions and withholds parity of treatment forothers, he renders potent illegal support to the favored union.Thiswas made clear as long ago asCarborundwm Company,36 NLRB 710,731, in which the Board said:Moreover, following its execution of the members-only contractwith the CEU, the Respondent delibbrately and in bad faith63 NLRB 1060, 1070.10 See e.g, Elastic Stop Nut Corporation,51 NLRB 694, 702."Tenth Annual Repoit,page 3912Hoover Company,90 NLRB 1614, 1618. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithheld parity of treatment of the Union . . . The contrastingtreatment accorded to the CEU and the Union with respect tothe execution of a members-only contract constituted interference,restraint, and coercion and potent support of CEU.In what way did the Employer here violate its obligations underSection 8 (a) (2) of the Act in the light of the facts detailed above,and the applicable law? Summarizing the facts, we have an Employerfully aware that the IAM, the IUE, and the IBEW are competing toorganize its production and maintenance employees.13 It has decidedas a matter of policy to make a contract with only one union whichcan show a majority on the basis of cards.Having received a claimof representation from the IAM, the Employer assumes the initiativein seekingimmediatenegotiations the following working day.With-out stopping to verify the IAM's claim of majority, the Employerrushes into a memo agreement with it at the first meeting, albeit ona condition subsequent that the IAM produce cards to be verified bycertified public accountants establishing majority status within aweek.A few weeks later it executes a final definitive comprehensivecontract fixing terms and conditions of employment forallemployees.Meanwhile the Employer has frustrated the efforts of the IUE repre-sentative even to talk to it.On August 23, it conveys word to himthat there was no point in seeing him as a contract has been signed.It has spurned the proposal of the CIO regional director that a con-sent election be conducted by an impartial outsider to select a majorityrepresentative by secret ballot. It admits the receipt of a claim ofrepresentation from the A. F. L. (IBEW) but instead of manifestinga willingness to make a "members only" contract with it, pursuant toits formulated policy of recognizing onlyoneunion, it baldly admitsthat it "just ignored" the IBEW's claim.Clearly, in this complex and confused organizational picture wherethe UE had won an election, the IBEW had polled 1,016 votes as theloser, and the IAM and the IUE had then entered into the race forauthorization cards (the latter having secured 1,200), the usual possi-bilities of duplication of cards between two rival organizations areso enhanced that the mere tender of cards by the IAM signed by53.8 percent of the employees cannot possibly be considered satisfac-tory evidence that the IAM was in fact the "ultimate choice" of amajority of the employees.This is plainly a case for the applicationof the doctrine that an employer who undertakes to resolve the con-flicting claims presented in such a situation by a necessarily incon-clusive card check, and who concludes a contract on such a basis, has"We can avoid unnecessary complications by assuming,arquendo,that the 17E, whosecertificate has recently been invalidated,had no collective bargaining rights to be respectedby the Employer.Thus we would consider the latter's conduct only from the standpointof disparate treatment as between the IAM,the IUE, and the IBEW. SUNBEAM ,CORPORATION553accorded "unwarranted prestige and advantage to one of two [heremore] competing labor organizations and thereby prevent[ed] a freechoice by the employees." This would be true regardless of the purityof the employer's motives, because of the effect of the conduct.Butplainly the Employer's extraordinary haste in consummating anagreement with the IAM after a bare claim of majority, and the con-trasting treatment acorded the IBEW when it made a claim of rep-resentation and to the IUE when it sought first an audience and thenproposed a resolution of the questions of representation by a secretballot, demonstrates that the Employer fully intended to bestow thisprestige and advantage on the IAM to the disadvantage of its rivals.Even assuming,arguendo,contrary to the facts, that the IAM con-tract was a true "members only" contract, the Employer neverthelessengaged in unlawful disparate treatment of the rival organizationsby making such a contract with the IAM and intentionally withhold-ing parity of treatment from its rivals.As above noted the right tomake "members only" contracts in such situations is the right to makethem witheachcompeting organization.We are not unaware of the fact that neither the Employer nor anyof the labor organizations could have sought the aid of the Board inthe summer of 1950 to resolve the questions concerning representationin a Board-conducted election.The Board would have dismissed anypetition because it then regarded the UE certificate-less than a yearold-as valid.But that fact does not license the Employer to engagein conduct constituting illegal support to one of the competing labororganizations.Several other courses were open to the Employer.It could have refused to recognize any other labor organization be-cause of the outstanding UE certificate until such time as that certifi-cate was revoked by the Board. Instead of selecting onlyoneunionto deal with on the basis of a card check which was necessarily incon-clusive, it could have made true "members only" contracts witheachof the competing labor organizations.Or, giving effect to its deter-mination that its interests would be best served by dealing with onlyone union, if it had even accepted the proposal of the IUE to have aconsent election conducted by an impartial body to determine bysecret ballot the bargaining representative 14 (a proposal which seemsreasonable under the peculiar circumstances of this case where noneof the parties could have had access to a Board-conducted election),itwould have avoided the vice of preferential treatment and supportof one competing union inherent in the course it followed.Unless we find and remedy the violation of Section 8 (a) (2) ofthe Act which the record here discloses has taken place, this Employerwill have been permitted by preferential treatment to entrench one14 The Employer had already elected to.assumethe,riskthat the UEcertificate.might beheld valid. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDof several unionsas a bargainingrepresentative to such an extent thatit would be impossible today to hold an election in which there couldbe a free choice.The IAM has received the credit for the substantialwage increases which it guaranteed to the employees it could procure.The collective bargaining contract which it negotiated fixes the termsand conditions of employment of the employees. It has been installedas thesolebargaining representative; no other union can representitsmembers in any way-even in their grievances 15 Pursuant to thecontract the posted notice informs employees that "any employee isfree to jointhe Union[IAM] at any time." (Emphasis supplied.)Employees are not even advised that they are similarly free to joinany other union. It is inevitable that with the passage of more thana year and a half under such conditions the membership of otherunions would have dwindled to the point where they might not evenbe able to muster a showing of interest to support a petition for anelection today let alone compete with the IAM in an election on theequal basis which existed prior to the Employer's illegal support tothat organization in August 1950.The only way the freedom ofchoice in selecting a bargaining representative which the Act guaran-teesto the employees in these plants can be restored to them, is toissue the customary order used in cases where we find illegal supportof a labor organization in violation of Section 8 (a) (2). This wouldrequire withdrawal of recognition from the IAM for employees(evenits own members)in the production and maintenance unit foundappropriate by the Trial Examiner and covered by the August 21,1950, contract, unless and until certified after a free election, and theposting of the usual notices.After the atmosphere has been purgedof the effects of the Employer's illegal support to the IAM, it wouldthen be possible to hold a free election on an appropriate petition.Accordingly, for the foregoing reasons we find that by enteringinto a collective bargaining agreement with the IAM on August 21,1950, the Employer contributed support to that organization in vio-lation of Section 8 (a) (2) of the Act and interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 thereby violating Section 8 (a) (1) of the Act.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the NationalLaborRelationsAct, theNational Labor RelationsBoard hereby orders that Respondent,Sunbeam Corporation,'Chicago,Illinois, its officers, agents,successors,and assigns, shall :"The denial of the use of the departmental stewards in grievance procedures to em-ployees unless they are members of theIAM, will,of course,operate to encourage employeesto join the IAM in order to be represented in the prosecution of grievances. SUNBEAM CORPORATION5551.Cease and desist from :(a)Recognizing Local Lodges No. 48, 49, 50, and District 8, Inter-national Association of Machinists, as the representative of any ofits employees in the following described production and maintenanceunit :All production and maintenance employees at its plants located at5600 W. Roosevelt Road, 5444 W. Roosevelt Road, and 4433 W. OgdenAvenue, Chicago, Illinois, but excluding toolroom employees andexperimental toolroom employees, tool crib attendants, maintenancemachinists and helpers, machine repairmen and helpers, pattern-makers, apprentices. and helpers, stationary engineers, outside truckdrivers, office, factory office, and shop clerical employees, draftsmenand designers, cafeteria employees, stock chasers and checkers, watch-men and guards, inspectors, supervisors, setup men, line supervisors,foremen and assistant foremen, and all other supervisors as definedin the Act, for the purpose of collective bargaining with it in respectto grievances, labor disputes, wages, rates of pay, hours of employ-ment, and other conditions of employment, unless and until said labororganizations shall have been certified by the National Labor Rela-tions Board.(b)Performing and giving effect to its agreement of August 21,1950, with Local Lodges No. 48, 49, 50, and District 8, InternationalAssociation of Machinists, or to any modification, extension, supple-ment, or renewal thereof or to any superseding agreement with saidlabor organizations involving the aforesaid unit of employees, unlessand until said organizations shall have been certified by the NationalLabor Relations Board 16(e) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self -organiza-tion to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities, exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Local Lodges 48,49, 50, and District 8, International Association of Machinists, as theaeHowever, nothing herein shall be construed to require that the Respondent vary orabandon the terms or conditions of employment established in said agreement of August21, 1950, or any modification, extension,supplement,or renewal thereof,or any supersed-tng agreement,or to prejudice the assertion by the employees of any rights they may havethereunder. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of any of its employees in the aforesaid unit for thepurposes of collective bargaining with it in respect to grievances,labor disputes, wages, rates of pay, hours of employment, or other-conditions of employment, unless and until said organizations shallhave been certified by the National Labor Relations Board.(b) Post at its plants located at 5600 W. Roosevelt Road, 5444 W.Roosevelt Road, and 4433 W. Ogden Avenue, Chicago, Illinois, copiesof the notice attached hereto and marked "Appendix A." 17 Copiesof said notice, to be furnished by the Regional Director for the Thir-teenth Region, shall, after being duly signed by Respondent's repre-sentative, be posted by Respondent immediately upon receipt thereof,and maintained by it for sixty (60) days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply therewith.AND IT IS FURTHER ORDERED that in all other respects the complaintherein be, and it hereby is, dismissed.CHAIRMAN HERZOG and MEMBER STYLES took no part in the consid-eration of the above Decision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT RECOGNIZE LODGES 48,49,50, AND DISTRICT8,INTERNATIONAL ASSOCIATION OF MACHINISTS,asthe representa-tive of any of our employees in the following described unit :All production and maintenance employees at our plantslocated at 5600 W. Roosevelt Road, 5444 W. Roosevelt Road,and 4433 W. Ogden Avenue, Chicago, Illinois, but excludingtoolroom employees and experimental toolroom employees,tool crib attendants, maintenance machinists and helpers,machine repairmen and helpers, patternmakers, apprenticesand helpers, stationary engineers, outside truck drivers, office,factory office, and shop clerical employees, draftsmen and"In the event that this Order is enforced by a decree of a United States Court of.Appeals,,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,'Enforcing an Order." SUNBEAM CORPORATION557designers, cafeteria employees, stock chasers, and checkers,watchmen and guards, inspectors, supervisors, setup men,line supervisors, foremen and assistant foremen, and all othersupervisors as defined in the Act,for the purposes of collective bargaining with us in respect togrievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, unless and until saidlabor organizations shall have been certified by the NationalLabor Relations Board.WE WILL NOT perform or give effect to our agreement datedAugust 21, 1950, with LODGES 48, 49, 50, and DISTRICT 8, INTER-NATIONAL ASSOCIATION OF MACHINISTS, or to any modification,extension, supplement, or renewal thereof, or to any supersedingagreement with said labor organizations involving the aforesaidunit of employees unless and until said labor organizations shallhave been certified by the National Labor Relations Board.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightto self-organization to form, join, or assist labor organizations,to bargain collectively through representatives of their own choos-ing, to engage in concerted activities, for the purposes of collectivebargaining or other mutual aid or protection or to refrain fromany and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.WE WILL withdraw and withhold all recognition from LocALLODGES 48, 49, 50, and DISTRICT 8, INTERNATIONAL ASSOCIATIONofMACHINISTS, as the representative of any of our employeesin the aforesaid unit for the purposes of collective bargainingwith us in respect to grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment,unless and until said organization shall have been certifiedby the National Labor Relations Board.SUNBEAM CORPORATION,Employer.Dated --------------------By ----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge filed September 1, 1950, by United Electrical, Radio and MachineWorkers of America, herein called the UE, and a charge filed August 21, 1950, by 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Electrical, Radio and Machine Workers, CIO, hereincalled the IUE, the General Counsel of the National Labor Relations Board, hereincalled the General Counsel and the Board respectively, by the Regional Directorfor the Thirteenth Region (Chicago, Illinois), issued his consolidated complaintdated December 13, 1950, against the Sunbeam Corporation, herein called theRespondent, alleging that the Respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section 8 (a)(1), (2), and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the Act.Copies of the consolidatedcomplaint, the order consolidating the cases, and the charges were duly servedupon the parties.With respect to the unfair labor practices, the complaint alleges in substancethat the Respondent: (1) On or about April 21, 1950, and at all times thereafter,refused to recognize and bargain with the UE as the exclusive bargaining rep-presentative of Respondent's employees in an appropriate unit ; and (2) by itsofficers, agents, and supervisors interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed them in Section 7 of the Act(a) by applying plant rules in a discriminatory manner so as to assist the Inter-national Association of Machinists, herein called the IAM, and to impede the UEand the IUE in organizational activities, (b) by actively soliciting or permittingsolicitation of employees during working hours to join the IAM while refusing topermit such activities for the UE or the IUE, and (c) by entering into a collectivebargaining agreement on or about August 21, 1950, with the IAM as the bargainingagent for all its members among the production and maintenance employees ofRespondent.In its answer dated January 3, 1951, Respondent admitted certain allegationsof the complaint but denied that it had engaged in any unfair labor practices.Admitting that it refused to bargain with the UE, the answer alleged as reasontherefor that the UE is an organization created, dominated, and operated by theCommunist Party and that its objectives are inconsistent with and contrary tothe purposes of a bona fide labor organization within the meaning of the Act.Theanswer also denied that a majority of the employees in the unit in question havecontinued to designate the UE their bargaining representative but that as ofAugust 21, 1950, a majority of the employees in the unit had designated theIAM their bargaining agent as confirmed by an audit of the Arthur Young &Company, certified public accountants.The answer further alleged that itis unlawful for the Board to compel or attempt to compel Respondent to bargainwith an agency of the Communist Party ; that the complaint filed by the IUEwas not filed in good faith ; that the IAM has had a substantial following inRespondent's plants for many years as evidenced by the carving out of succes-sive craft units in various elections and that the UE attempted to stir up confu-sion, work stoppages, and class hatred and that both the UE and the IUE appar-ently tried to sell themselves on the basis of fear and hatred of Respondent whilethe IAM apparently sought to sell itself on its successful record with Respondent.Finally the answer alleged that the proceeding is improperly or in the alternativeprematurely brought by reason of the pendency of Case No. 13-CA-541 beforethe Board'Prior to the hearing a motion was directed to the Chief Trial Examiner todismiss the complaint or in the alternative to make it more definite and certain.The motion was assigned to Trial Examiner Robert E. Mullin who denied themotion to dismiss but granted the alternative motion in part.IThis case was recently decided by the Board.Sunbeam Corporation,93 NLRB 1205. SUNBEAM CORPORATION559Pursuant to notice, a hearing was held in Chicago, Illinois, on January 11and 12, 1951, before Eugene E. Dixon, the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner. The General Counsel, Respondent, the UE,the IUE, and the IAM were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examine witnesses, andintroduce evidence bearing upon the issues was afforded all parties.At the beginning of the hearing Respondent's motion to dismiss the complaintwas denied.The General Counsel's motion to strike substantial portions of theanswer wasgranted.A stipulation was entered into by the parties incorporating, by reference, theentire record and Intermediate Report in consolidated Cases Nos. 13-CA-365 and13-CA-541.At the end of the hearing, rulings on various motionsto dismisswere reserved and are disposed of herein.The General Counsel's motion to con-form the pleadings to the proof in matters not of substance was granted withoutobjection.Although given the opportunity, none of the parties offered oral argument andonly the Respondent filed a brief.Upon the entire record and from my observation of the witnesses, I make thefollowing :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation whose principal office and three of itsplants are located in Chicago, Illinois. In addition to the Chicago plants, itoperates a plant in Canada and one in Australia.At its three Chicago plants,the only ones with which we are here concerned, the Respondent is engaged inthe manufacture of electrical appliances, electrical furnaces, and other smallelectrical equipment which is sold and distributed throughout the United States.Respondent, in operation of its business, causes and has continuously causedlarge quantities of raw materials, machinery, and equipment to be purchasedand transported in interstate commerce to its Chicago plants from other Statesof the United States other than the State of Illinois.During the calendar year1949, the value of raw materials, machinery, and equipment so purchased andtransported by Respondent was in excess of $2,000,000, of which more than 50percent was shipped and transported from points outside the State of Illinois tothe Chicago plants.During the same period Respondent's sales of finishedproducts were valued in excess of $10,000,000, of which dollar value more than50 percent was received from the sale of products shippe,l and transported fromits Chicago plants into and through States of the United States other than theState of Illinois.I find that Respondent is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America, International Unionof Electrical, Radio and Machine Workers, CIO, and Local Lodges 48, 49, 50, andDistrict 8 of the International Association of Machinists 2 all are and at all timesherein pertinent have been labor organizations admitting employees of Respondentto their membership!2Mr. Denny entered an appearance and participated in the hearing without objection.SThe Respondent's contention that the UE is not a labor organization within the Act ishereinafter disposed of. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESa.The refusal to bargain1.The appropriate unitThe complaint alleges and the answer admits that all production and mainte-nance employees of Respondent's plants located at 5600 W. Roosevelt Road,5444 W. Roosevelt Road, and 4433 W. Ogden Avenue, Chicago, Illinois, but ex-cluding toolroom employees and experimental toolroom employees, tool crib at-tendants, maintenance machinists and helpers, machine repairmen and helpers,patternmakers, apprentices and helpers, stationary engineers, outside truckdrivers, office, factory office, and shop clerical employees, draftsmen and designers,cafeteria employees, stock chasers and checkers, watchmen and guards, inspectors,supervisors, setup men, line supervisors, foremen and assistant foremen, and allother supervisors as defined in the Act constitute and at all times material hereindid constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.I find that the above-described unit constitutes an appropriate unit of Respond-ent's employees for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.2.Representation of a majority of the employees in the unitOn April 15, 1950, the Board issued its Second Supplemental Decision andCertification of Representatives 4 certifying that in an election by secret ballotheld on December 13, 1949, the UE had been designated and selected by the major-ity of all the employees in the above-described unit as their representative for thepurpose of collective bargaining and that pursuant to Section 9 (a) of the Actthe said organization was the exclusive representative of all such employees forthe purposes of collective bargaining with respect to rates of pay, wages, hoursof employment, and other conditions of employment.3.The refusal to bargainThe complaint alleges that on or about April 21, 1950, and at all times thereafter,Respondent failed and refused and has continuously jailed and refused to bargaincollectivelywith the UE as the exclusive bargaining representative of theemployees in the above-described unit and failed and refused and has continu-ously failed and refused to recognize the UE as the exclusive representative ofall the employees in said unit for the purpose of collective bargaining.Respond-ent's answer admits the above allegation of the complaint and further admitsas alleged in the complaint that on August 21, 1950, Respondent entered into awritten collective bargaining agreement with the IAM for its members. Theevidence shows that this agreement covered all production and maintenanceemployees of Respondent who were members of the IAM.The contentions raised by Respondent in defense to this refusal to bargainas appear in this record and in the record of consolidated Cases Nos. 13-CA-365and 13-CA-541 recently decided, and reported in 93 NLRB 1205, are that the UE is"A creature of and existed solely for the purpose of carrying out the dictates ofthe communist party," and further that the UE is not a labor organization withinthe meaning of the Act.These and similar contentions including the matter ofthe Union's compliance with Section 9 (h) of the Act have been twice passed4Sunbeam Corporation,89 NLRB 469. SUNBEAM CORPORATION561upon by the Board 6 and found to be without merit.Accordingly, I find that fromApril 21, 1950, the Respondent has failed and refused to bargain collectively withthe UE as the representative of its employees in an appropriate unit therebyinterfering with, restraining,and coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.I also find that by entering into a collective bargaining agreement on August21, 1950, with the JAM, Respondent in like manner violated the rights of itsemployees in violation of Section 8 (a) (1) and (5) of the Actb.The illegal assistanceto the IAMHaving found that Respondent's defense to the refusal to bargain with theUE is without merit, it is clear that Respondent illegally assisted the JAM whenit entered into a collective bargaining agreement with that organization in theface of the Board's certification of the UE as the exclusive bargaining repre-sentative of Respondent's employees!I so find.In addition to the above assistance by Respondent of the IAM there remainstwo additional issues to be resolved-(1) whether or not Respondent discrim-inatorily applied plant rules to assist the IAM and to impede the UE and theIUE in organizational activities; and (2) whether or not Respondent solicitedor permitted solicitation of the employees during working hours on behalf of theJAM while refusing to permit such activities on behalf of the UE and the IUE.With respect to these issues the following facts appear :Employee Laura Ellison testified that during work time, on or about August 17,Tom Jack, an inspector, had tried unsuccessfully to get her to sign an IAM card.The next day she reported this incident to her foreman, Arro Siik. On thesame day that she made this report to Siik, Joe Miehle, another inspector, alsoattempted to get her to sign an IAM card telling her that Jack had bet him itquart of whiskey that he could not convince Ellison to join the IAM.This inci-dent she also reported to Siik, asking if employees were allowed to engage insuch activity during working hours. Silk informed her that they were not.Thereafter, she had no further overtures.In his testimony Siik admitted Ellison's having mentioned these incidents tohim and told her that he,would watchxfor such activity in the future.He furtheradmitted that he did not report the incident to Uhler 8 or mention the matter toeither Jack or Miehle, nor did he take any other action with respect thereto. Siiktestified that the departments he supervises, 27, 30, and 21, are so extensive in areathat he cannot see from one end to the other and that in addition, by reason ofmachines and stock, it is impossible to survey the whole department at one time.I In the "R" proceedingSunbeam Corporation,89 NLRB 469,and the previous consoli-dated complaint caseSunbeam Corporation,93 NLRB 1205. This decision, of course,disposes of all arguments,rulings,motions, and offers of proof presented by that recordand incorporated in the case at hand.Although,as revealed by a card check conducted by certified public accountants, themajority of the employees in the unit had designated the,IAM as their bargaining repre-sentative at the time the formal contract was signed and although the previous tentativeagreement provided that it was not to be effective unless a majority of the employees desig-nated the IAM to,represent them, these facts did not relieve Respondent of its obligationto recognize and bargainwith the UE."...employees join labor unions in order tosecure collective bargainingIf the employer defeats this purpose by refusing to bargainwith the freely chosen representative,the employees must perforce turn to another agent,acceptable to the employer, or forego collective representation altogether."JasperNational MattressCo , 89 NLRB 75 See alsoCapital Automatic Music Co , Inc.,47' NLRB639;Aldora Mills, 79NLRB 1.7Jasper National Mattress Co , supra8Uhler is Respondent's director of labor relations. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the week of August 14, according to the testimony of James Owensof the motor assembly department,"maintenance men were more or less allover that department soliciting for the IAM and gathering up cards, and talkingpeople into signing them."The setup men were similarly active. One of these,Bill Salewa,informed Owens that the Company had promised them a raise ifthey could talk enough people into signing IAM cards.Although Owens' fore-man, Adams,was on duty at the times these things were occurring,Owens didnot know if Adams had witnessed any of them.Owens had been designated bythe CIO in a letter to Respondent as a CIO organizer and had himself beenengaged in CIO soliciting in the plant, some of it during his working time.'Foreman Adams testified that he saw IAM cards on the floors and in workboxes in the plant during August, but that he saw no solicitation nor did hemake any inquiry as to who passed out the cards. There are about 485 peoplein Adams' department,and it is impossible to view the entire department at anyone time from any one point.Adams also testified that for years it has beena common occurrence to find cards from different unions on the floors and in thewashrooms.Madeline Cable, employed in the inspection department,testified that duringthe week of August 14 some person gave her a pack of union cards with therequest that she get employees to sign them;that at that time she observed cardsbeing passed out and collected during working time;'* that two group leaders,identified as Rose and Peggy, had been engaged in union solicitation and thatshe had asked her superior,Dick Marose,who she could talk to regarding "whatthe new union"could do for her own group.Marose told her to sbe"Peggy onthe punch press."Cable did not ask permission to see Peggy at that time butlater asked permission of Marose to see one of the girls in another department.There is no indication that she disclosed to Marose the purpose of her request.She talked to this person with the result that the latter was to have the chiefsteward(presumably of the IAM) get in touch with Cable in order for her toascertain whether his Union "could do better"for the employees than for theTUB which she was representing at this time.The steward never got in touchwith her.The fact that Cable was actively engaged in organizing the plantfor the IUE was known to Marose.In a conversation at about this time with Marose,the subject of the signingof an unidentified(presumably IAM) card by an employee named Helen, gaverise to a remark by Marose that"she knew what side her bread was buttered on."Cable's further testimony shows that on one occasion,apparently shortly aftershe had started working for Respondent which was about 2 years prior to thehearing,the UE chief steward had just given Mary Delvalley some cards. Cableand another employee,Lillian Monahan,were present at the time and asked whatthey were.Delvalley apparently gave each a card whichtheybegan readingwhen Marose came up and saw them all with cards in their hands.Marosecollected the cards and reported Delvalley for soliciting during working timeand for having possession of the cards.Robert Dukes, a niekle plater at the time material herein,whose tenure withRespondent dated from May 9,1950,to September 17, 1950, testified on directexamination that about August 16, his foreman,Jim Raby, asked him to signan TAM card. At the time Raby had a number of cards in his hand. Dukes9 Owens testified that he engaged in his soliciting activities during his lunch hours andbreaks.Breaksare paid time and thus are considered working time.10There was no identification in Ellison's testimony as to who the person was or whatunion'scards were involved. SUNBEAM CORPORATION563refused to sign sayingthat he was for the IUE. Dukes further testified thathe "heard" that Baby had asked others tosignIAM cards, but Dukes admittedthat hedid not see him do so.According to Dukes' direct testimony, Rabyapproached him aboutsigningan IAM card "2 or 3 times" that same day.More details about Raby's alleged solicitation were brought out * in Dukes'cross-examination.He was on his way to the locker room when Baby calledhim over to his desk where he was sitting with a handful of cards. Raby askedhim why he wanted to sign an IUE card in preference to an IAM card stating,"There is nouse insigning the IUE because the IAM is going to get in." Thisoccurred just before lunch, but Dukes was not definite on what date it occurredtestifying first that it was "either in August or the first of September," thentestifying that it was July and changed that to "about the first of August."Nothing appears in his cross-examination as to any other encounters with Baby.On redirect examinations he testified that he saw Raby only "that one eveningwhen he tried to" solicit Dukes.Dukes reported this alleged attempt by Rabyto solicit him to Hogan, an employee of the IUE, who took him to the Boardapparently for a statement.It appears that Dukes was also actively engaged in organizing in the planton behalf of the IUE and that he took the job with Respondent at the suggestionof his brother who was also an IUE organizer employed by Respondent.In his testimony, Raby, who heard Dukes testify, denied soliciting anyone inthe plant to join the IAM and denied participating in organizational activity ofany kind.He further testified that he found a pack of JAM cards in his deskand that he threw them in the wastebasket.He was unable to state who, ifanyone, saw him with the cards in his hand.Judging the credibility of these two witnesses from their demeanor on thewitness stand and in the manner in which they testified, I was more favorablyimpressed by Baby.Moreover, there is a quality of vagueness and implausi-bility in Dukes' testimony that impels me to credit Raby's denial that he solicitedDukes to join the IAM.The record clearly establishes, both by Respondent's witnesses and the Gen-eral Counsel's, that sometime prior to August 1950, as a result of a situationknown in Respondent's history of labor relations as the Morgan affair, Repond-ent established and followed the policy of taking no disciplinary action againstemployees regarding union activities during worktime on the basis of tattlingor stool pigeoning; that only on the basis of actual observation of a breach ofplant rules was the supervisor to take any action, such action to consist of threephases, (1) first offense, oral warning, (2) second offense, written warning, and(3) third offense, discharge.Concluded FindingsFrom the above facts it is clear that the General Counsel's allegation thatthe Respondent applied its plant rules in a discriminatory manner so as to assistthe IAM and to impede the UE and the IUE in their organizational activities isnot supported by a preponderance of the evidence"Accordingly, I shall recom-mend that that allegation of the complaint be dismissed.Nor does the preponderance of the evidence support the General Counsel'sallegation that Respondent permitted the solicitation of employees to join theIAM while refusing to permit such activity on behalf of the UE or the IUE."The one incident that could possibly have supported this contention, Delvalley's beingturned in for giving UE cards to Cable and Monohan, occurred over a year before thecampaign in question and in any event the evidence shows no distinguishing counterpartregarding Respondent's treatment of IAMsolicitors. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhileitmay be that Respondent permitted solicitation on behalf of the IAM,it is clear that there was active solicitation engaged in during working time bythe UE and IUE, and there is no evidence that Respondent discriminated againstthe UE or the IUE or took a disparate position with respect thereto. As forthe IAM solicitation by Respondent,the General Counsel's evidence also fails.Except for the generalization that the maintenance men and the setup men wereactively engaged in soliciting on behalf of the IAM, the only specific incidentsof such activity revealed in the record involved Jack and Miehle.The burden of proof is on the General Counsel to establish that the actions ofthese two individuals and the actions of the individuals in the above two generalclassifications can be attributed to Respondent througji their supervisory statuswithin the meaningof the Actor on the basis of agency.This the GeneralCounsel has failed to do.Apparently to support the allegations in question the General Counsel wentinto great detail about the circumstances of the negotiations and the signing ofthe IAM contract for the production and maintenance unit.What those cir-cumstances were of course are not germane to the question of the illegality ofthat contract on the facts herein,it being clear as'found that by entering intothe contract Respondent automatically assisted the IAM and thereby violatedSection 8(a) (2) of the Actperse.Thus I deem it unnecessary to analyze the evidence and make findings regard-ing the circumstances of theIAM contract,for, even were I to find that theyshowed a purpose and inclination on Respondent's part to favor the IAM andmake its path easy, it would not turn what I consider to be a failure of theevidence into proof that Respondent engaged in solicitation of its employees tojoin the TAM, discriminatorily applied its plant rules,or took disparate actionregarding the employees'soliciting activities.In view of the foregoing I findthat the General Counsel has failed to establish by a preponderance of the evi-dence in the record as a wholethatRespondent solicited or permitted solicita-tion of its employees to jointhe IAM while refusingto permit such activitieson behalf of the UE or the IUE. Accordingly,I shall recommend that thatallegation of the complaint also be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurringin connection with the operations of the Respondent set forth in Section I,above, have a close, intimate, and substantial relation to trade, traffic andcommerce among the several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in unfairlabor practices, it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having found that Respondent refused to bargain collectively with the UEas the exclusive representative of its production and maintenance employees inan appropriate unit, it will be recommended that upon request Respondentbargain collectively with the UE as the exclusive representative of such em-ployees with respect to rates of pay, wages, hours, and other terms and condi-tions of employment.Having found that Respondent unlawfully assisted the IAM by recognizingitand by entering into a collective bargaining agreement with it on August 21, SUNBEAM CORPORATION5651950, it will be recommended that Respondent cease giving effect to said agree-ment or to any extension, renewal, modification, or supplement thereof, or toany supersedingagreementwith said Union involving the productionand main-tenance employeesunless anduntil the same has been certified by the Boardas the representative of Respondent's employees.Nothing herein however shallbe construed as requiring Respondent to vary the wages, hours of employment,rates of pay, seniority, or other substantive features in its relations withthe employeesthemselves which have been established in the performance ofsaid agreement,or to prejudice the assertion by the employees of any rightsthey may have thereunder.Finally, because of Respondent's mgnifest hostility to the efforts of its em-ployees to assert the rights guaranteed them by the Act, as evidenced by theforegoing, it will be recommended that Respondent cease and desist in anymannerfrom interfering with, restraining, or coercing its employees in theirright to self-organization.Upon the basis of the foregoing findings of fact and upon the entire recordIn the case,I make the following :CONCLUSIONS OF LAw1.United Electrical, Radio and Machine Workers of America, InternationalUnion of Electrical, Radio and Machine Workers, CIO, and Local Lodges 48, 49,50, and District 8, International Association of Machinists,are, andat all timesherein have been, labor organizations within the meaning of Section 2 (5) ofthe Act.2.All production and maintenance employees of the Respondent at its threeChicago plants, excluding toolroom employees and experimental toolroom em-ployees,tool crib attendants, maintenance machinists and helpers, machine repair-men and helpers, patternmakers, apprentices and helpers, stationaryengineers,outside truck drivers, office, factory office, and shop clerical employees, draftsmenand designers,cafeteria employees, stockchasers and checkers, watchmen andguards,inspectors and supervisors, setup men, line supervisors, foremen andassistantforemen, and all other supervisors as defined in the Act, constitute,and at alltimesmaterial herein did constitute, a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) of the Act.3.United Electrical, Radio and Machine Workers of America was on April 21,1950, and at all times thereafter has been, the exclusive representative of allthe Respondent's employees in said unit for the purposes of collectivebargainingwithin the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with United Electrical, Radio and Ma-chineWorkers of America as exclusive representative of its employees in theappropriate unit, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By assisting the IAM, Respondent engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (2) of the Act.6. In the foregoing manner by interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed them in Section 7 of the Act,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.7.The foregoing unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.Respondent did not engage in unfair labor practices by (a) applying itsplantrules in a discriminatory manner so as to assist the International Associa-tionofMachinists and to impede the United Electrical, Radio and Machine215233-53-37 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers of America and the International Union of Electrical, Radio and MachineWorkers, CIO, in organizational activities, or (b) by actively soliciting or per-mitting solicitation of employees during working hours to join the InternationalAssociation of Machinists while refusing to permit such activities on behalf ofthe United Electrical, Radio and Machine Workers of America and the Interna-tional Union of Electrical, Radio and Machine Workers, CIO.[Recommendations omitted from publication in this volume.]KARAS & KARAS GLASSCO.,INC.andLOCAL 25,INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA,AFL,PETITIONER.Case No. 1-RC-2737.June 6,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Sidney A. Coven, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:IThe Employer is one of 28 firms associated in Glass EmployersGroup of Greater Boston, Inc., herein called the Employers Group, aMassachusetts corporation, which, in behalf of its membership, bar-gains collectively with labor organizations with respect to theiremployees.The Petitioner seeks to sever, with the customary exclusions, a unitof drivers, warehousemen, and helpers at the Employer's glass sales,distribution, and installation plant at South Boston, Massachusetts,from an association-wide unit of inside employees including thesecategories, among others.The Employer and Glaziers' Local No.1044, Brotherhood of Painters, Decorators & Paperhangers of Amer-ica,AFL, the Intervenor herein, contend,inter alia,that an associa-tion-wide unit covering all members of the Employers Group is the1 In view of ourdecision herein, we find it unnecessary to consider the contention of theIntervenor herein that its current contract with the Employer operates as a bar.99 NLRB No. 86.